    Case 2:19-po-61075-JFM Document 1 Filed 05/06/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                 DISTRICT OF ARIZONA, YUMA DIVISION



    United States of America                           CASE: 19-61075MP

    vs.

    Edvin Darinel Gonzalez-Roblero
     
          JUDGMENT IN A CRIMINAL CASE (For A Petty Offense)


     The Defendant, Edvin Darinel Gonzalez-Roblero, was represented by counsel,
     Carlos Velazquez Marrero (FPD).
 
     The defendant pled guilty to the Complaint on 05/03/2019. Accordingly, the
     defendant is adjudged guilty of the following offense(s):

     Title & Section             Nature of Offense     Date of Offense

                                                        
     8 U.S.C. 1325(a)(1)         Illegal Entry         04/30/2019


     As pronounced on 05/03/2019, the defendant is hereby committed to the
     custody of the United States Bureau of Prisons for a term of TWENTY (20)
 
     DAYS WITH CREDIT FOR TIME SERVED. The sentence is imposed pursuant to
     the Sentencing Reform Act of 1984.

 
     The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby
     remitted pursuant to 18 U.S.C. § 3573 because reasonable efforts to collect
     this assessment are not likely to be effective.
 
     The fine is waived because of the defendant's inability to pay.

 
     Signed on Friday, May 03, 2019.



     


                                            James F. Metcalf

                                            United States Magistrate Judge

     Arresting Agency: YUM

     FBI Number: N6H2MM9T2
             Case 2:19-po-61075-JFM Document 1 Filed 05/06/19 Page 2 of 4

UNITED STATES DISTRICT COURT                        MAGISTRATE JUDGE'S MINUTES
DISTRICT OF ARIZONA - YUMA


Date: 05/03/2019              Case Number: 19-61075MP

USA vs. Edvin Darinel Gonzalez-Roblero
U.S. MAGISTRATE JUDGE: JAMES F. METCALF         Judge AO Code: 70BV
ASSIGNED U.S. Attorney: Joshua Kolsrud
INTERPRETER REQ'D: Miguel Aguayo, Spanish
Attorney for Defendant: Carlos Velazquez Marrero (FPD)
 


PROCEEDINGS: [X] INITIAL APPEARANCE/CHANGE OF PLEA/SENTENCE
DEFENDANT: [X] PRESENT [X] CUSTODY
 


[X]   Defendant states true name to be Same
[X]   Petty Offense     [X] Date of Arrest: 04/30/2019
[X]   Arr/Plea of Guilty entered as to the Complaint.
[X]   Court accepts defendant's plea and finds plea to be freely and voluntarily given.
[X]   Defendant waives preparation of the presentence report.
 


SENTENCING: Defendant committed to [X] Bureau of Prisons for a period of
TWENTY (20) DAYS WITH CREDIT FOR TIME SERVED
 


[X] Imposition of Special Assessment is waived by the USA.
[X] Defendant advised of appeal rights.

                 Carlos Velazquez Marrero (FPD) is appointed as attorney of record for
OTHER:
                 defendant.



                                                Recorded by Courtsmart     COP: 2
                                                BY: Angela Gutierrez       Sent: 0
                                                      Deputy Clerk         IA: 0
            Case 2:19-po-61075-JFM Document 1 Filed 05/06/19 Page 3 of 4

                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF ARIZONA



United States of America                                          CRIMINAL COMPLAINT
                                                                  CASE: 19-61075MP
vs.                                                               Citizenship: GUATEMALA

Edvin Darinel Gonzalez-Roblero                                    DOA: 04/30/2019

YOB: 2000

 
   I state that I am a Border Patrol Agent and that this complaint is based on the following facts:
That on or about April 30, 2019, near San Luis, Arizona in the District of Arizona, Defendant Edvin Darinel
GONZALEZ-Roblero, an alien, did knowingly and willfully attempt to enter the United States at a time or place
other than as designated by Immigration Officers of the United States of America, in violation of Title 8,
United States Code, Section 1325(a)(1) (Misdemeanor).


    The Defendant, a citizen of Guatemala and illegally within the United States, was encountered by Border
Patrol agents near San Luis, Arizona. The Defendant was questioned as to their citizenship and immigration
status. Agents determined that the Defendant is an undocumented National of Guatemala and illegally in the
United States. The Defendant was transported to the Border Patrol station for processing. During processing,
questioning and computer records checks the above criminal and immigration information was obtained as it
relates to this Defendant. The Defendant provided fraudulent biographical information and attempted to
present himself as an unaccompanied juvenile. Illegal Aliens frequently use false information to defraud the
U.S. Government in order to receive undue immigration benefits, avoid prosecution, and be released into the
United States in an expedited manner. The Defendant last attempted to enter the United States illegally
without inspection near San Luis, Arizona on April 30, 2019. To the best of my knowledge and belief, the
following is a list of Border Patrol law enforcement personnel present during interviews, statements and
questioning of the Defendant in this matter from initial contact through the writing of this document: BPAs
Matthew Tayton, Martin Salgado and Luca Barrera To the best of my knowledge and belief, the following is a
list of all Border Patrol law enforcement personnel not already mentioned above who were present and/or
took part in other parts of this investigation (e.g., arrest, search, seizure, proactive investigation,
surveillance, etc.) from initial field contact through the writing of this document: BPAs Jerry Santillan,
Alassane Coulibaly and Ryan Smith.


File Date: 05/03/2019                                  at Yuma, Arizona

                                                        


 


                                                              Stephen M. Seward, Border Patrol Agent


Sworn to before me and subscribed in my presence,

 


Date signed: 05/03/2019
                            

                                                                        James F. Metcalf
                                                                 United States Magistrate Judge

 
 
FBI Number: N6H2MM9T2


 
            Case 2:19-po-61075-JFM Document 1 Filed 05/06/19 Page 4 of 4
 
Magistrate Information Sheet

Complaint: Edvin Darinel Gonzalez-Roblero

 
 
 
Criminal History: NONE

Immigration History: NONE
